Citation Nr: 1541230	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-06 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to June 9, 2015, and a rating in excess of 10 percent thereafter.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1950 to July 1954.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and February 2013 rating decisions of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in January 2015.

In June 2015, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Subsequently, in a June 2015 rating decision, the RO granted service connection for an anal fistula.  As that issue was granted in full, it is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to January 28, 2015, the Veteran's bilateral hearing loss was manifested by no worse than Level I hearing loss in the right ear and Level III hearing loss in the left ear.  

2.  It is factually ascertainable that the Veteran's bilateral hearing loss first manifested a disability picture with no worse than Level II hearing loss in the right ear and Level VI hearing loss in the left ear, since January 28, 2015.



CONCLUSIONS OF LAW

1.  Prior to January 28, 2015, the criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, Diagnostic Code (DC) 6100 (2015). 

2.  Since January 28, 2015, the criteria for an evaluation of 10 percent, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.85, DC 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and post-service VA treatment records have been obtained.  More recent records were obtained pursuant to the Board's January 2015 remand.

The Veteran was provided VA medical examinations in August 2011 and June 2015, the most recent of which was provided pursuant to the Board's January 2015 remand.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanation.  Thus, VA's duty to assist has been met.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran contends that he is entitled to a higher initial disability rating for his bilateral hearing loss.  Service connection for hearing loss in the Veteran's right ear was granted in a September 2011 rating decision.  The RO assigned a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, DC 6100, effective June 30, 2011.  
Service connection for hearing loss in the Veteran's left ear was subsequently granted in a February 2013 rating decision.  The RO assigned the same zero percent rating, effective June 30, 2011, under the same DC.  Subsequently, in a June 2015 rating decision, the RO assigned a 10 percent disability rating for the Veteran's bilateral hearing loss, effective June 9, 2015.

The assigned evaluations for hearing loss are determined by mechanically, so nondiscretionarily, applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.  

An exceptional pattern of hearing impairment occurs when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in August 2011.  The Veteran reported having been exposed to excessive noise levels in both military and civilian life.  He noted exposure to rifles, firing ranges, simulators, aircraft engines, machinery, heavy artillery and small firearms noised while in service.  It was noted that in his civilian life, he was a pilot and a flight instructor.  He stated that his hobby was target shooting and that he used hearing protection.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
45
60
65
54
88
LEFT
45
70
65
70
62
84

The examiner noted sensorineural hearing loss, bilaterally.  Applying the results from the August 2011 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level III hearing loss in the left ear.  When one ear has Level II hearing loss and the other ear has Level III hearing loss, a zero percent (noncompensable) rating is assigned under Table VII.  38 C.F.R. § 4.85.

At the Veteran's January 2015 videoconference hearing, the Veteran indicated that he had trouble hearing.  He stated that his hearing had gotten worse since his last examination.  He noted that he had problems watching television and communicating with people, unless they talked louder.  The Veteran's son stated that he had to constantly repeat himself when speaking to his father.  

Pursuant to the Board's remand, the Veteran underwent a VA audiological examination in June 2015.  The diagnosis was bilateral sensorineural hearing loss.  The Veteran reported that he understands speech much better with his VA-issued hearing aids.  On that occasion, puretone thresholds, in decibels, were as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
45
50
60
60
54
90
LEFT
55
70
65
70
65
76

Applying the results from the June 2015 VA examination to Table VI in 38 C.F.R. § 4.85 again yields a finding of Level II hearing loss in the right ear.  The Board notes, based upon the findings reported above, that the Veteran meets the criteria for exceptional hearing loss in the left ear in that puretone threshold at each of the four specified frequencies is 55 decibels or more.  As such, the Roman numeral designation for hearing impairment may be taken from either Table VI or Table VIA, whichever results in the higher numeral.  Using Table VI, Level IV hearing was demonstrated for the left ear.  Using Table VIA, based upon puretone results only, the Veteran was shown to have Level V hearing in the left ear, which is elevated to Level VI pursuant to 38 C.F.R. § 4.86(b).  Applying the findings above to Table VII, when one ear has Level II hearing loss and the other ear has Level V or VI hearing loss, a10 percent rating is assigned, which is the current rating based on these examination results.

As an initial matter, the Board finds that the earliest date as of which it is ascertainable that an increase in the Veteran's bilateral hearing loss symptoms had occurred was not necessarily the date of the June 2015 VA examination (conducted on June 9, 2015).  Instead, based on the Veteran's testimony from his videoconference Board hearing in January 2015, his hearing loss symptoms resembled the decrease in hearing acuity reflected at the June 2015 VA examination, upon which a 10 percent disability rating for bilateral hearing loss was based.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding certain medical causation or diagnosis, or the results of audiometric testing, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he had had first-hand knowledge, e.g., difficulty hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

"[I]t is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  Thus, an effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis (or date of an examination showing an increase).  Rather, in determining when an increase is "factually ascertainable," all of the evidence must be looked to, including testimonial evidence and expert medical opinions, as to when the increase took place.  VAOPGCPREC 12-98.  Therefore, the Board finds that the date it became ascertainable that the Veteran's bilateral hearing loss symptoms increased to the level warranting a 10 percent disability rating was January 28, 2015 (date of the Board hearing), and not the date of the June 2015 VA examination, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5017(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  See also 38 U.S.C. § 5110(b)(3) (West 2014); Swain v. McDonald,  27 Vet. App. 219, 224 (2015); Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014).  

In concert with the above, after a review of the record, the Board finds that for the period prior to January 28, 2015, the evidence reveals that the Veteran's hearing loss has more nearly approximated the criteria for a noncompensable evaluation.  The Board acknowledges the Veteran's complaints regarding the functional impact of his hearing loss on his daily life.  However, the evaluation of hearing loss is predicated upon the results of the audiology study of record for this time period.  See Lendenmann, 3 Vet. App. at 349.  The August 2011 VA examination was conducted in accordance with 38 C.F.R. § 4.85(a) and is highly probative.  The findings on the objective examination are more probative than the lay contentions as to the extent of hearing loss.  Accordingly, a compensable rating higher for the period prior to January 28, 2015, is denied as it was not factually ascertainable that an increase had occurred prior to that date.

For the period since January 28, 2015, the Board finds that the evidence for reveals a hearing impairment consistent with no more than a 10 percent rating.  The assigned 10 percent disability evaluation based on the Veteran's average pure tone thresholds and speech recognition scores from the June 2015 VA examination is accurate and appropriately reflects his hearing loss under the provisions of 38 C.F.R. §§ 4.85 and 4.86.  As noted previously, the evaluation of hearing loss is predicated upon the results of the audiology studies of record.  See Lendenmann, 3 Vet. App. at 349.  In the absence of any additional evidence showing a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a higher evaluation for this period.  As such, the Board will resolve all reasonable doubt in the Veteran favor, and assign the 10 percent since January 28, 2015, the date worsening symptoms were reflected by the evidence of record.

The above determination is based upon consideration of applicable rating provisions.  The VA examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It was noted by the August 2011 examiner that the Veteran had been exposed to noise while in service which was attributable to his current hearing disability.  At the June 2015 examination, the Veteran reported being able to hear better with hearing aids.  The effects do not show an unusual disability picture such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The symptoms of his disability have been accurately reflected by the schedular criteria.  The effects arise due to the underlying hearing impairment contemplated by the ratings.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected hearing loss disability is adequate, and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial compensable disability rating for service-connected bilateral hearing loss prior to January 28, 2015 is denied.  

A 10 percent disability rating, but no higher, for service-connected bilateral hearing loss since January 28, 2015, is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


